Exhibit 10.2

AMENDED AND RESTATED

REVOLVING CREDIT NOTE

 

  Nashua, New Hampshire

$7,500,000.00 U.S.

  August 13, 2010

FOR VALUE RECEIVED, the undersigned, MICRONETICS, INC., a Delaware corporation
with an executive office at 26 Hampshire Drive, Hudson, New Hampshire 03051 (the
“Borrower”), hereby promises to pay to the order of RBS CITIZENS NATIONAL
ASSOCIATION, a national banking association and successor by merger to Citizens
Bank New Hampshire, with a place of business at 875 Elm Street, Manchester, New
Hampshire 03101 (the “Bank”), at such office, or such other place or places as
the holder hereof may designate in writing from time to time hereafter, in
lawful currency of the United States of America and in immediately available
funds, the principal sum of up to SEVEN MILLION FIVE HUNDRED THOUSAND and 00/100
DOLLARS ($7,500,000.00), or so much thereof as may be advanced or readvanced by
the Bank to the Borrower from time to time hereafter (such amounts defined as
the “Debit Balance” below), pursuant and subject to the terms, conditions, and
limitations of this Note and the Commercial Loan Agreement dated of even date
among the Borrower, the Guarantors, and the Bank, as the same may be amended
and/or restated from time to time hereafter ( the “Loan Agreement”), together
with interest thereon, all as provided in the Loan Agreement and herein below.
All payments shall be made without counterclaim or setoff, and free and clear
of, and without any deduction or withholding for, any taxes or other payments.

The Borrower’s “Debit Balance” (sometimes hereinafter referred to as the “Loan”)
shall mean the debit balance in an account on the books of the Bank, maintained
in the form of a ledger card, computer records or otherwise in accordance with
the Bank’s customary practice and appropriate accounting procedures wherein
there shall be recorded the date and the principal amount of each advance and
readvance made by the Bank to the Borrower hereunder, each principal payment
made by the Borrower to the Bank hereunder, and all other appropriate debits and
credits. The Bank shall render to the Borrower a statement of account with
respect thereto on a monthly basis. The statement shall be considered correct
and accepted by the Borrower, unless Borrower notifies the Bank to the contrary
within thirty (30) days after the date of mailing.

The holder of this Note is entitled to all of the benefits and rights, and is
subject to all of the obligations, of the Bank under the Loan Agreement.
However, neither this reference to the Loan Agreement nor any provision thereof
shall impair the absolute and unconditional obligation of the Borrower to pay
the principal and interest of this Note as herein provided. Terms not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement.
This Note is identified in the Loan Agreement as the “Revolving Credit Note”.

This Note evidences the Borrower’s continuing obligation to pay the Debit
Balance (identified as the “Revolving Line of Credit Loan” in the Loan
Agreement), plus interest and any other applicable charges as determined from
time to time, and Borrower acknowledges that it shall continue to be so
obligated despite the occurrence of intervals when the Borrower has paid the
Debit Balance down to zero.



--------------------------------------------------------------------------------

The Debit Balance shall be payable in the amounts and on the dates specified in
the Loan Agreement, the terms of which are hereby incorporated herein by
reference. Interest hereon shall accrue and be paid until such Debit Balance is
paid in full at such interest rates and at such times, and pursuant to such
calculations, as are specified in the Loan Agreement. The entire principal
balance evidenced by this Note, together with all accrued and unpaid interest
hereon and other charges related hereto, shall be due and payable on the
Revolver Expiration Date.

Upon and after the occurrence of any Event of Default, this Revolving Credit
Note may, as provided in the Loan Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable
in full.

Time is of the essence under this Revolving Credit Note. Demand, presentment,
protest and notice of nonpayment and protest are hereby waived by Borrower.

The payment and performance of the obligations contained herein and in the other
Loan Documents are secured by a security interest in all of Borrower’s and
Guarantors’ assets and property interests granted to the Bank pursuant to the
Security Agreement and other Loan Documents.

Borrower hereby grants to Bank, a continuing lien, security interest and right
of setoff as security for all liabilities and obligations to Bank, whether now
existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Citizens
Financial Group and its successors and assigns or in transit to any of them. At
any time after the occurrence of a Default (subject to any applicable cure
period) or Event of Default, without demand or notice (any such notice being
expressly waived by Borrower), Bank may setoff the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the Loan. ANY
AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

No delay or omission on the part of the holder in exercising any right,
privilege or remedy shall impair such right, privilege or remedy or be construed
as a waiver thereof or of any other right, privilege or remedy. No waiver of any
right, privilege or remedy or any amendment to this Note shall be effective
unless made in writing and signed by the holder. Under no circumstances shall an
effective waiver of any right, privilege or remedy on any one occasion
constitute or be construed as a bar to the exercise of or a waiver of such
right, privilege or remedy on any future occasion.

The acceptance by the holder hereof of any payment after any default hereunder
shall not operate to extend the time of payment of any amount then remaining
unpaid hereunder or constitute a waiver of any rights of the holder hereof under
this Note.

 

- 2 -



--------------------------------------------------------------------------------

All rights and remedies of the holder, whether granted herein or otherwise,
shall be cumulative and may be exercised singularly or concurrently.

This Note and the provisions hereof shall be binding upon the Borrower and the
Borrower’s successors, legal representatives and assigns and shall inure to the
benefit of the Bank and the Bank’s successors, legal representatives and
assigns.

The word “holder” as used herein shall mean the payee or endorsee of this Note
who is in possession of it, or the bearer, if this Note is at the time payable
to the bearer.

Upon receipt of an affidavit of an officer of Bank as to the loss, theft,
destruction or mutilation of this Note, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of this Note, Borrower will
issue in lieu hereof, a replacement note in the same principal amount hereof and
otherwise of like tenor.

This Note may not be amended, changed or modified in any respect except by a
written document which has been executed by each party. This Note constitutes a
New Hampshire contract to be governed by the laws of such state and to be paid
and performed therein.

BORROWER AND BANK (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR
ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF BANK RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY
LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF BANK HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR BANK TO
ACCEPT THIS NOTE AND MAKE THE LOAN.

 

- 3 -



--------------------------------------------------------------------------------

This Note is executed and delivered in replacement of, but not in novation or
discharge of, the Borrower’s revolving credit promissory note dated March 30,
2007 payable to the order of the Bank in the original principal amount of Five
Million and 00/100 Dollars ($5,000,000.00) (as amended, restated, supplemented
or otherwise modified, the “Prior Note”). The indebtedness originally evidenced
by the Prior Note is a continuing indebtedness now evidenced by this Note, and
secured by all of the collateral securing the Prior Note. Nothing herein
contained shall be construed to deem such Prior Note paid, or to release or
terminate any lien, mortgage or security interest given to secure such Prior
Note.

Executed and delivered the day and year first above written.

 

    BORROWER:     MICRONETICS, INC.

/s/ Tina M. Gagnon

    By:  

/s/ David Robbins

Witness

            David Robbins, President

 

- 4 -